                      United States Bankruptcy Court
                     Northern District of California


In re:                                                   Case No. 20-50182
                                                         Chapter 11

Pierce Contractors, Inc./

     [PROPOSED] FIRST AMENDED COMBINED PLAN OF REORGANIZATION
                AND [PROPOSED] DISCLOSURE STATEMENT
                           April 27, 2021
INTRODUCTION

     This is Debtor’s Combined Chapter 11 Plan of Reorganization
and Disclosure Statement (the Plan). The Plan identifies each
known creditor by name and describes how each claim will be
treated if the Plan is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors: 10% of their allowed claims in quarterly payments over
2 years. Taxes and other priority claims would be paid in full,
as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by Debtor’s counsel, and objections to confirmation must
be filed and served, no later than May 4, 2021. The court will
hold a hearing on confirmation of the Plan on May 11, 2021 at
10:00 a.m.

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit
2 contains an analysis of how much creditors would likely
receive in a Chapter 7 liquidation. Exhibit 3 shows Debtor’s
monthly income and expenses. Exhibit 4 describes how much
Debtor is required to pay on the effective date of the plan.
Exhibit 5 shows Debtor’s monthly income and expenses related to
each investment property.

      Whether the Plan is confirmed is subject to complex legal


Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -1-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 1 of 17
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace the Debtor’s
pre-confirmation debts. Creditors may not seize their
collateral or enforce their pre-confirmation debts so long as
Debtor performs all obligations under the Plan. If Debtor
defaults in performing Plan obligations, any creditor can file a
motion to have the case dismissed or converted to a Chapter 7
liquidation, or enforce their non-bankruptcy rights. Debtor
will be discharged from all pre-confirmation debts (with certain
exceptions) if Debtor makes all Plan payments. Enforcement of
the Plan, discharge of the Debtor, and creditors’ remedies if
Debtor defaults are described in detail in Parts 5 and 6 of the
Plan.


PART 1: TREATMENT OF SECURED CREDITORS

Property to be Surrendered.
 Class   Name of Creditor                 Description of Collateral
 1A      GM Financial                     2018 Chevrolet Camaro



     Debtor will surrender the above collateral on the Effective
Date of the Plan. The confirmation order will constitute an
order for relief from stay. Any secured claim is satisfied in
full through surrender of the collateral. Any deficiency claim
is a general unsecured claim treated in Part 2. Creditors in
these classes shall retain their interest in the collateral.
These secured claims are not impaired and are not entitled to
vote on confirmation of the Plan.


Creditors’ Rights Remain Unchanged.
 Class   Name of Creditor                 Description of Collateral
 1B      Ford Motor Credit                2018 Ford F250




      These creditors’ legal, equitable, and contractual rights

Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -2-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 2 of 17
remain unchanged with respect to the above collateral. The
confirmation order will constitute an order for relief from
stay. Creditors in these classes shall retain their interest in
the collateral until paid in full. These secured claims are not
impaired and are not entitled to vote on confirmation of the
Plan.




Debtor to Make Regular Payments and Pay Arrears Over Time.

 Class                 1C                    1D                   1E

 Name of Creditor      Superior Loan         Ford Motor Credit    Santa Clara
                       Servicing                                  County Tax
                                                                  Collector
 Collateral            194 Lantz Drive,      2018 Ford F250       194 Lantz
                       Morgan Hill, CA                            Drive, Morgan
                                                                  Hill, CA
 Regular Monthly       $13,253.94            $1,095.36            N/A
 Payment
 Estimated Arrears     $156,083.43           $18,621.12           $29,387.61

 Interest Rate on      Interest included     Interest included    Interest
 Arrears               in arrears            in arrears           included in
                                                                  arrears
 Monthly Payment on    $6,503.48             $18,621.12           $29,387.61
 Arrears


     Debtor will pay the entire amount contractually due by
making all post-confirmation regular monthly payments, and by
paying all pre-confirmation arrears (including attorneys fees
and late charges) with interest in 24 equal monthly payments,
due the 1st day of the month, starting April 2021 on the above
secured claims. To the extent arrears are determined to be
other than as shown above, appropriate adjustments will be made
in the number of payments. Creditors in these classes shall
retain their interest in the collateral until paid in full.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.



Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -3-
Case: 20-50182   Doc# 86    Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 3 of 17
Debtor to Strip Off Lien.
 Class    Name of Creditor       Collateral                       Amount Due
 1F       Richard and Yong       194 Lantz Drive, Morgan          $487,799.84
          Joyce                  Hill, CA
 1G       Richard and Yong       194 Lantz Drive, Morgan          $311,361.68
          Joyce                  Hill, CA


     Prior to confirmation, Debtor will obtain an order(s) or
stipulation(s) fixing the secured amount of the above creditors’
claims at zero. Debtor will pay nothing to those creditors as
secured claims. Any claim of a creditor whose lien is stripped
is a general unsecured claim treated in Part 2. Creditors in
these classes shall retain their interest in the collateral
consistent with the Court’s Guidelines for Valuing and Avoiding
Liens in Individual Chapter 11 Cases and Chapter 13 Cases.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). The Court’s Guidelines
for Valuing and Avoiding Liens in Individual Chapter 11 Cases
and Chapter 13 Cases will apply. These secured claims are
impaired and are entitled to vote on confirmation of the Plan.




PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS


Class 2(a). [Other] General Unsecured Claims.
 Name of Creditor            Amount of     Disputed    Amount to         Monthly
                             Claim           Y/N       be Paid           Payment

 Richard and Yong Joyce      $487,799.84   N           $48,779.98       $2,032.50
 Richard and Yong Joyce      $311,361.68   N           $31,136.68       $1,297.36


[All known non-priority unsecured creditors, including
deficiency claims, and rejection claims, whether scheduled or
based on proofs of claim on file excluding those listed in Class
2(a), must be listed in the above table.]

     Allowed claims of general unsecured creditors [not treated
as small claims] (including allowed claims of creditors whose
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
July 30, 2012                            -4-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05    Page 4 of 17
executory contracts or unexpired leases are being rejected under
this Plan) shall be paid as follows:


      Percent Plan. Creditors will receive 10% percent of their
      allowed claim in 24 equal monthly installments, due on the
      1st day of the month, starting April 2021.


     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). This class is impaired
and is entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.


PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees.

     Debtor will pay the following professional fees in full on
the Effective Date, or upon approval by the court, whichever is
later.

 Name and Role of Professional                            Estimated Amount
 The Mlnarik Law Group, Inc.                              $40,000




(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date; except expenses incurred in the ordinary course
of Debtor’s business or financial affairs, which shall be paid
when normally due and payable (these creditors are not listed
below). All fees payable to the United States Trustee as of
confirmation will be paid on the Effective Date; post-
confirmation fees to the United States Trustee will be paid when
due.

     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). Administrative claimants
are not entitled to vote on confirmation of the Plan.

 Name of Administrative Creditor          Estimated Amount of Claim


Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
July 30, 2012                            -5-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05    Page 5 of 17
(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full over time with interest
(at the non-bankruptcy statutory interest rate) in equal
amortizing payments in accordance with section 511 of the
Bankruptcy Code. Payments will be made [monthly/quarterly], due
on the [number] day of the [month/quarter], starting [month &
year]. To the extent amounts owed are determined to be other
than as shown below, appropriate adjustments will be made in the
number of payments.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). Priority tax claimants
are not entitled to vote on confirmation of the Plan.
 Name of Creditor             Estimated     Statutory      Payment       Number of
                              Amount of     Interest       Amount        Payments
                              Claim         Rate




PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor
assumes the following executory contracts and/or unexpired
leases upon confirmation of this Plan and will perform all pre-
confirmation and post-confirmation obligations thereunder.
Post-confirmation obligations will be paid as they come due.
Pre-confirmation arrears will be paid [select one] [in full on
the Effective Date] in [number] equal [monthly/quarterly]
installments beginning on the first day of [month & year].

 Name of         Description of      Estimated       Installment     Number of
 Counter-        Contract/Lease      Total Cure      Amount          Installments
 Party                               Amount




(b) Executory Contracts/Unexpired Leases Rejected. Debtor
rejects the following executory contracts and/or unexpired
leases and surrenders any interest in the affected property, and
allows the affected creditor to obtain possession and dispose of
its property, without further order of the court. Claims

Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -6-
Case: 20-50182    Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 6 of 17
arising from rejection of executory contracts have been included
in Class 2 (general unsecured claims).

 Name of Counter-Party                    Description of Contract/Lease




(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed [select one]
[assumed/rejected].


PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts
until Debtor makes all payments due under the Plan or the court
grants a hardship discharge.

(b) Vesting of Property. On the Effective Date, all property
of the estate and interests of the Debtor will vest in the
reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code
free and clear of all claims and interests except as provided in
this Plan, subject to revesting upon conversion to Chapter 7 as
provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
undertakes in the confirmed Plan replace those obligations to
creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by
such lien under applicable non-Bankruptcy law.


PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation
obligation or the obligation due under the Plan, so long as
Debtor is not in material default under the Plan, except as
provided in Part 6(e) below.

Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -7-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 7 of 17
(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 10 days after the time specified in the Plan
for such payment or other performance, any member of a class
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to
obtain from the court an extension of time to cure the default;
or (iii) to obtain from the court a determination that no
default occurred, then Debtor is in Material Default under the
Plan to all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and
serve a motion to dismiss the case or to convert the case to
Chapter 7; or (ii) without further order of the court has relief
from stay to the extent necessary, and may pursue its lawful
remedies to enforce and collect Debtor’s pre-confirmation
obligations.

(e) Claims not Affected by Plan. Upon confirmation of the
Plan, and subject to Part 5(c), any creditor whose claims are
left unimpaired under the Plan may, notwithstanding paragraphs
(a), (b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g)   Retention of Jurisdiction.         The bankruptcy court may

Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -8-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 8 of 17
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 7(f)); (iv)
whether the case should be dismissed or converted to one under
Chapter 7; (v) any objections to claims; (vi) compromises of
controversies under Fed. R. Bankr. Pro. 9019; (vii) compensation
of professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.


PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order
of confirmation, if no notice of appeal from that order has been
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless
the order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be returned to Debtor.

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, Debtor reserves the right to seek confirmation of the Plan
despite the rejection of the Plan by one or more classes of
creditors.

(d) Severability. If any provision in the Plan is determined
to be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e)   Governing Law.       Except to the extent a federal rule of

Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -9-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 9 of 17
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)   Lawsuits.

     Debtor believes that causes of action for fraudulent
transfers, voidable preferences, or other claims for relief
exist against the following parties:

      Party         Creditor       Nature of        Amount of      Will Debtor
                      Y/N            Claim            Claim         Prosecute
                                                                     Action?
                                                                       Y/N




(g) Notices. Any notice to the Debtor shall be in writing, and
will be deemed to have been given three days after the date sent
by first-class mail, postage prepaid and addressed as follows:




(h) Post-Confirmation United States Trustee Fees. Following
confirmation, Debtor shall continue to pay quarterly fees to the
United States Trustee to the extent, and in the amounts,
required by 28 U.S.C. § 1930(a)(6). So long as Debtor is
required to make these payments, Debtor shall file with the
court quarterly reports in the form specified by the United
States Trustee for that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b)
no later than 14 days before the first date set for the hearing
on confirmation of the Plan.




Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -10-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 10 of
                                         17
Dated: 4/27/2021




                                           _/s/ Richard Pierce_______________
                                           President, Pierce
                                           Contractors, Inc.

                                           _/s/ William W. Winters___________
                                           Attorney for Debtor




Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                          -11-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 11 of
                                         17
Attorney Certification

     I, William W. Winters, am legal counsel for the Debtor(s) in
the above-captioned case and hereby certify the following: (i)
the foregoing plan is a true and correct copy of the Individual
Chapter 11 Combined Plan and Disclosure Statement promulgated by
the Northern District of California, San Francisco Division, on
July 30, 2012 (the “Standard-Form Plan”); and (ii) except as
specified below, there have been no alterations or modifications
to any provision of the Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

Class 2(b) Changed to Class 2(a) because 2(a) Not applicable




     I declare that the foregoing is true and correct.                  Executed
this 27th day of April, 2021.

                                            /s/ William W. Winters

                                           Attorney for Debtor(s)




Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -12-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 12 of
                                         17
Exhibit 1 - Events That Led To Bankruptcy


The Debtor acts as a holding company for the Property commonly
known as 194 Lantz Drive, Morgan Hill, CA and several vehicles
that are used in the business of the owner, Richard Pierce. Mr.
Pierce runs a plumbing company in his own name. He funds the
corporation with capital contributions from his earnings from the
business. Prior to the filing, Mr. Pierce had a series of
setbacks, beginning with licensing issues related to several
judgments against him in his personal capacity and then being
compounded by COVID-19. Mr. Pierce’s business has not yet
recovered from the damage that COVID 19 did to it, however, he is
expecting to receive a large personal injury settlement prior to
the Plan’s Effective Date related to a plane crash that killed
his wife, Stacey Pierce. Mr. Pierce is not allowed to disclose
the amount of the settlement pursuant to its confidentiality
provisions, but can represent that it is enough to fund the plan
in its entirety.




Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                          -13-
Case: 20-50182   Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05   Page 13 of
                                         17
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 194 Lantz Drive, Morgan Hill
 Fair Market            Liens           Cost of    Resulting      Amt of           Net
    Value                                Sale     Income Tax    Exemption       Proceeds

 1,750,000       1st               $87,500        $0           $0              $0
                 1,800,000
                 2nd    470,000
                 3rd    29,000


Personal Property:
           Description              Liquidation     Secured       Amt of           Net
                                       Value         Claim      Exemption       Proceeds
 Cash                              $0             $0           $0              $0
 Automobile #1                     $28,394.00     $58,142.59   $0              $0
 Automobile #2                     $13,377.00     $5,856.96    $0              $7,520.04
 Household Furnishings             $0             $0           $0              $0
 Jewelry                           $0             $0           $0              $0
 Equipment                         $0             $0           $0              $0
 Stocks / Investments              $0             $0           $0              $0
 Other Personal Property           $0             $0           $0              $0
 TOTAL                                                                         $7,520.04


 Net Proceeds of Real Property and Personal Property                           $7,520.04
 Recovery from Preferences / Fraudulent Conveyances                   [ADD]    $0
 Chapter 7 Administrative Claims                                 [SUBTRACT]    $0
 Chapter 11 Administrative Claims                                [SUBTRACT]    $40,000
 Priority Claims                                                 [SUBTRACT]    $0
 Chapter 7 Trustee Fees                                          [SUBTRACT]    $0
 Chapter 7 Trustee’s Professionals                               [SUBTRACT]    $0
 NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS                   $0


 Estimated Amount of Unsecured Claims                                          $800,000
 Percent Distribution to Unsecured Creditors Under Proposed Plan                         10%
 Percent Distribution to Unsecured Creditors Under Liquidation                            0%
 Analysis




Individual Chapter 11
Combined Plan & Disclosure Statement                                     (Version: 7/30/12)
July 30, 2012                                 -14-
Case: 20-50182         Doc# 86    Filed: 04/27/21 Entered: 04/27/21 15:19:05    Page 14 of
                                                17
Exhibit 3 - Monthly Income and Expenses

 Income                                                                    Amount
 Gross Employment Income                                                  $0
 Gross Business Income                                                    $0
 Capital Contribution from Owner – Monthly beginning June 1,              $30,000
 2021 – Effective Day Payments to be funded by separate Capital
 Contribution
 Positive Cash Flow on Investment Property (Exhibit 5, Line A)            $0
 A. Total Monthly Income                                                  $0


 Expenses                                                                  Amount
 Includes Plan Payments on Secured Claims for Residence and Car
 Payroll Taxes and Related Withholdings                                   $0
 Retirement Contributions (401k, IRA, PSP)                                $0

 Shelter Expenses (rent/mortgage, insurance, taxes, utilities)            $15,000
 (Total Arrearages on Principal Residence are $_______)
 Household Expenses (food)                                                $0

 Transportation Expenses (car payments, insurance, fuel)                  $0
 Personal Expenses (e.g. recreation, clothing, laundry, medical)          $0
 Alimony / Child Support                                                  $0
 Other Expenses                                                           $0
 Negative Cash Flow on Investment Property (Exhibit 5, Line B)            $0
 B. Total Monthly Expenses                                                $0


 C. Disposable Income (Line A - Line B)                                   $15,000


 Plan Payments                                                             Amount
 Plan Payments Not Included in Calculating Disposable Income
 Administrative Claims                                                    $6,503.48

 Priority Claims                                                          $375

 General Unsecured Creditors                                              $3,329.86


 D. Total Plan Payments                                                   $
                                                                          10,208.34


 E. Plan Feasibility (Line C - Line D)                                    $4,791.64
 (Not feasible if less than zero)

Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
July 30, 2012                            -15-
Case: 20-50182     Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05    Page 15 of
                                           17
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                             Amount          Amount
    A. Projected Total Cash on Hand on Effective Date                     $100,000.
       Funded by Capital Contribution by Owner                            00
    Payments on Effective Date
      Unclassified Claims                                  $50,000.0
                                                           0
      Administrative Expense Claims                        $40,000.0
                                                           0
      Priority Claims
      Small Claims (Class 2(a))

      U.S. Trustee Fees                                    $375
 B. Total Payments on Effective Date                                      $90,375.0
                                                                          0
 C. Net Cash on Effective Date (Line A - Line B)                          $9,625.00
 (Not feasible if less than zero)




Individual Chapter 11
Combined Plan & Disclosure Statement                                  (Version: 7/30/12)
July 30, 2012                           -16-
Case: 20-50182   Doc# 86    Filed: 04/27/21 Entered: 04/27/21 15:19:05     Page 16 of
                                          17
Exhibit 5 - Investment Property Analysis


Properties with Positive Monthly Cash-Flow:
Real Property #1 Income: [Insert Address]
   Rental          Mortgage         Insurance     Property        Other        Net Income
   Income                                           Taxes       Expenses

                 1st

                 2nd

                 3rd



[Add additional tables for additional real property]

Real Property #2 Income: [Insert Address]
   Rental          Mortgage         Insurance     Property        Other        Net Income
   Income                                           Taxes       Expenses

                 1st

                 2nd

                 3rd



 A. Total Positive Cash Flow



Properties with Negative Monthly Cash-Flow:
Real Property #3 Income: [Insert Address]
   Rental          Mortgage         Insurance     Property        Other        Net Income
   Income                                           Taxes       Expenses

                 1st

                 2nd

                 3rd



Real Property #4 Income: [Insert Address]
   Rental          Mortgage         Insurance     Property        Other        Net Income
   Income                                           Taxes       Expenses

                 1st

                 2nd

                 3rd



 B. Total Negative Cash Flow


Individual Chapter 11
Combined Plan & Disclosure Statement                                       (Version: 7/30/12)
July 30, 2012                                -17-
Case: 20-50182         Doc# 86   Filed: 04/27/21 Entered: 04/27/21 15:19:05     Page 17 of
                                               17
